DETAILED ACTION
1.	This office action is in response to the Application No. 16558554 filed on 09/03/2019. Claims 1-25 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 13, 19 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Das Sarma (US20200349216)

	Regarding claim 13, Das Sarma teaches an apparatus comprising circuitry for a neural network, the circuitry being (The matrix processor instruction specifies a floating-point operand formatted with an exponent that has been biased with a specified configurable bias [0015]; network interface 211 may be used to receive an update for the instructions and/or operating parameters for sensors 203, deep learning network 205, AI processor 207, vehicle control module 209, and/or vehicle data capture system 213 [0032]) configured:
	to perform forward propagation neural network operations on floating point numbers having a given floating point format, (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313. For example, different formats 400 and 410 are supported and can be selected based on the computation task. Each format allocates a different number of bits to represent the exponent and mantissa of a floating-point number … a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049])
	the given floating point format comprising a plurality of exponent bits and a given exponent bias for the plurality of exponent bits; (In some embodiments, a configurable bias is used to bias the exponent. For example, the 4-bit exponent 403 of format 400 allows exponent 403 to have 16 different values (i.e., values 0 through 15, inclusive). Using 4-bits with no bias (or the equivalent of a configurable bias set to zero), exponent 403 can represent an exponent with values 2° through 215, corresponding to an exponent field with values 0 and 15, respectively. By using a configurable bias, the range of the exponent can be shifted. For example, using a configurable bias set to a value of 5, exponent 403 can represent an exponent with values 2−5 through 210 [0060]) and
	to automatically adjust the given exponent bias during the performance of the forward propagation neural network operations (Each element of the matrix operands is formatted using a specific floating-point format and a configurable exponent bias …, such as a format allocating 1-bit for the sign bit, 4-bits for the exponent, 3-bits for the mantissa, and a particular exponent bias. In various embodiments, the bias is configurable by specifying a value corresponding to an exponent bias. In some embodiments, the bias is reconfigurable. For example, a matrix instruction may specify a new bias that is used to reconfigure the configurable bias [0015]; In some embodiments, the configurable bias is reconfigurable. For example, after performing an arithmetic operation, the configurable bias can be reconfigured to adjust to the new range of the result. In some embodiments, the reconfiguration is specified as part of the computational instruction. For example, the instruction may specify a new bias that is used to reconfigure the configurable bias [0051]; a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049])
	
	Regarding claim 19, Das Sarma teaches a method comprising: performing, by circuitry for a neural network, (The matrix processor instruction specifies a floating-point operand formatted with an exponent that has been biased with a specified configurable bias [0015]; network interface 211 may be used to receive an update for the instructions and/or operating parameters for sensors 203, deep learning network 205, AI processor 207, vehicle control module 209, and/or vehicle data capture system 213 [0032])
	forward propagation neural network operations on floating point numbers having a given floating point format, (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313. For example, different formats 400 and 410 are supported and can be selected based on the computation task. Each format allocates a different number of bits to represent the exponent and mantissa of a floating-point number … a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049])
	the given floating point format comprising a plurality of exponent bits and a given exponent bias for the plurality of exponent bits; (In some embodiments, a configurable bias is used to bias the exponent. For example, the 4-bit exponent 403 of format 400 allows exponent 403 to have 16 different values (i.e., values 0 through 15, inclusive). Using 4-bits with no bias (or the equivalent of a configurable bias set to zero), exponent 403 can represent an exponent with values 2° through 215, corresponding to an exponent field with values 0 and 15, respectively. By using a configurable bias, the range of the exponent can be shifted. For example, using a configurable bias set to a value of 5, exponent 403 can represent an exponent with values 2−5 through 210 [0060]) and
	automatically adjusting the given exponent bias during the performance of the forward propagation neural network operations; wherein the method is performed at least in part by circuitry for a neural network (Each element of the matrix operands is formatted using a specific floating-point format and a configurable exponent bias …, such as a format allocating 1-bit for the sign bit, 4-bits for the exponent, 3-bits for the mantissa, and a particular exponent bias. In various embodiments, the bias is configurable by specifying a value corresponding to an exponent bias. In some embodiments, the bias is reconfigurable. For example, a matrix instruction may specify a new bias that is used to reconfigure the configurable bias [0015]; In some embodiments, the configurable bias is reconfigurable. For example, after performing an arithmetic operation, the configurable bias can be reconfigured to adjust to the new range of the result. In some embodiments, the reconfiguration is specified as part of the computational instruction. For example, the instruction may specify a new bias that is used to reconfigure the configurable bias [0051];
a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Das Sarma (US20200349216) in view of Lo et al. (US20190339937 filed 05/04/2018)

	Regarding claim 1, Das Sarma teaches an apparatus comprising circuitry for a neural network, the circuitry being configured: (The matrix processor instruction specifies a floating-point operand formatted with an exponent that has been biased with a specified configurable bias [0015]; network interface 211 may be used to receive an update for the instructions and/or operating parameters for sensors 203, deep learning network 205, AI processor 207, vehicle control module 209, and/or vehicle data capture system 213 [0032]) 
	to perform forward propagation neural network operations on floating point numbers (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313. For example, different formats 400 and 410 are supported and can be selected based on the computation task. Each format allocates a different number of bits to represent the exponent and mantissa of a floating-point number … a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049])
	having a first n-bit floating point format, the first n-bit floating point format having a configuration consisting of a sign bit, m exponent bits and p mantissa bits where m is greater than p; (8-bit floating-point format 400 includes a single bit for sign bit 401, 4-bits for exponent 403, and 3-bits for mantissa 405. Sign bit 401, exponent 403, and mantissa 405 take up a total of 8-bits and can be used to represent a floating-point number [0060]; Fig. 4) and
	having a second n-bit floating point format that is different than the first n-bit floating point format, the second n-bit floating point format having a configuration consisting of a sign bit, q exponent bits and r mantissa bits where q is greater than m and r is less than p. (Similarly, 8-bit floating-point format 410 includes a single bit for sign bit 411, 5-bits for exponent 413, and 2-bits for mantissa 415 [0060], Fig. 4; “by optimizing the number of bits for the exponent field and the number of bits for the bias, the range expressed using the exponent and the numeric coverage of the float-point number can be optimized to preserve accuracy and precision for the expected input and results”, [0049]; and “an exponent field having a value of zero does not require a normalized mantissa with no leading zeros. By supporting denormal numbers, the exponent range and the number of values that can be represented is increased”, [0050])
	Das Sarma does not explicitly teach to perform backward propagation neural network operations on floating point numbers.

	Lo teaches to perform backward propagation neural network operations on floating point numbers (The neural network system 400 in one example uses back propagation and/or other training techniques as described herein. The neural network system 400 includes a reduced bit-width block floating point vector computation processor 402 that is configured in some examples as a processing engine that uses reduced bit-width mantissas for block floating point calculations [0034])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Das Sarma to incorporate the method of Lo for the benefit of selectively increasing the precision of certain parts of the neural network so that the overall network accuracy can be improved with minimal performance impact (Lo, [0034])

	Regarding claim 2, Modified Das Sarma teaches the apparatus of claim 1, Das Sarma teaches wherein the floating point numbers having the first n-bit floating point format comprise at least one of activations and weights for the neural network (The instruction may specify the two matrix operands (e.g., the memory or register locations of a data and a weight matrix), a configurable bias, a floating-point format, [0073])

	Regarding claim 3, Modified Das Sarma teaches the apparatus of claim 1, 
Lo teaches wherein the floating point numbers having the second n-bit floating point format comprise error gradients for the neural network (the model parameters are initialized using the ones trained in floating point. Training data is then run through the model, using the losses from the quantized model to further train the model [0051; L=f(y 0 *−y 0)−loss calculation, where f is a loss function [0052])
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 4, Modified Das Sarma teaches the apparatus of claim 1, Das Sarma teaches wherein the circuitry is further configured to apply an exponent bias to the exponent bits of the first n-bit floating point format, the exponent bias being configured to provide an asymmetrical dynamic range for the floating point numbers having the first n-bit floating point format (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313 … As another optimization, each floating-point format utilizes a configurable bias. A configurable bias is used to shift the exponent range. For example, without an exponent bias, an exponent represented by 3-bits can specify an exponent value between 20 and 27, inclusive. A bias of 5 shifts the range of the exponents to having an exponent value between 2−5 and 2+2, inclusive [0049], “Examiner notes: exponent value between 2−5 and 2+2 is interpreted as asymmetrical dynamic range”)

	Regarding claim 5, Modified Das Sarma teaches the apparatus of claim 4, Das Sarma teaches wherein the circuitry is configured to apply no exponent bias to the exponent bits of the second n-bit floating point format (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313 … As another optimization, each floating-point format utilizes a configurable bias. A configurable bias is used to shift the exponent range. For example, without an exponent bias, an exponent represented by 3-bits can specify an exponent value between 20 and 27, inclusive [0049])

	Regarding claim 6, Modified Das Sarma teaches the apparatus of claim 1,
Das Sarma teaches wherein the configuration of the first n-bit floating point format consists of a sign bit, four exponent bits and three mantissa bits; (8-bit floating-point format 400 includes a single bit for sign bit 401, 4-bits for exponent 403, and 3-bits for mantissa 405 [0060]; Fig. 4) and
	wherein the configuration of the second n-bit floating point format is selected from the group consisting of: a sign bit, five exponent bits and two mantissa bits; and a sign bit, six exponent bits and one mantissa bit. (Similarly, 8-bit floating-point format 410 includes a single bit for sign bit 411, 5-bits for exponent 413, and 2-bits for mantissa 415 [0060]; Fig. 4)

	Regarding claim 7, Das Sarma teaches a method comprising: configuring circuitry to perform forward propagation neural network operations on floating point numbers (a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049]; network interface 211 may be used to receive an update for the instructions and/or operating parameters for sensors 203, deep learning network 205, AI processor 207, vehicle control module 209, and/or vehicle data capture system 213 [0032])
	having a first n-bit floating point format, the first n-bit floating point format having a configuration consisting of a sign bit, m exponent bits and p mantissa bits where m is greater than p; (8-bit floating-point format 400 includes a single bit for sign bit 401, 4-bits for exponent 403, and 3-bits for mantissa 405. Sign bit 401, exponent 403, and mantissa 405 take up a total of 8-bits and can be used to represent a floating-point number [0060] Fig. 4; by optimizing the number of bits for the exponent field and the number of bits for the bias, the range expressed using the exponent and the numeric coverage of the float-point number can be optimized to preserve accuracy and precision for the expected input and results [0049]; and  an exponent field having a value of zero does not require a normalized mantissa with no leading zeros. By supporting denormal numbers, the exponent range and the number of values that can be represented is increased [0050]) 
	having a second n-bit floating point format that is different than the first n-bit floating point format, the second n-bit floating point format having a configuration consisting of a sign bit, q exponent bits and r mantissa bits where q is greater than m and r is less than p; (Similarly, 8-bit floating-point format 410 includes a single bit for sign bit 411, 5-bits for exponent 413, and 2-bits for mantissa 415 [0060]; Fig. 4; “by optimizing the number of bits for the exponent field and the number of bits for the bias, the range expressed using the exponent and the numeric coverage of the float-point number can be optimized to preserve accuracy and precision for the expected input and results”, [0049]; and “an exponent field having a value of zero does not require a normalized mantissa with no leading zeros. By supporting denormal numbers, the exponent range and the number of values that can be represented is increased”, [0050])
	Das Sarma does not explicitly teach configuring the circuitry to perform backward propagation neural network operations on floating point numbers; operating the circuitry to perform at least one neural network iteration comprising the forward propagation neural network operations and the backward propagation neural network operations.
	Lo teaches configuring the circuitry to perform backward propagation neural network operations on floating point numbers (The neural network system 400 in one example uses back propagation and/or other training techniques as described herein. The neural network system 400 includes a reduced bit-width block floating point vector computation processor 402 that is configured in some examples as a processing engine that uses reduced bit-width mantissas for block floating point calculations [0034])
	operating the circuitry to perform at least one neural network iteration comprising the forward propagation neural network operations and the backward propagation neural network operations (the operations can be performed as part of a training process for the neural network, such as when performing computations during the forward pass, back propagation and weight updating in the training process [0047])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Das Sarma to incorporate the teachings of Lo for the benefit of selectively increasing the precision of certain parts of the neural network so that the overall network accuracy can be improved with minimal performance impact (Lo, [0034])

	Regarding claim 8, Modified Das Sarma teaches the method of claim 7, Das Sarma teaches wherein the floating point numbers having the first n-bit floating point format comprise at least one of activations and weights for the neural network (The instruction may specify the two matrix operands (e.g., the memory or register locations of a data and a weight matrix), a configurable bias, a floating-point format, [0073])

	Regarding claim 9, Modified Das Sarma teaches method of claim 7, Das Sarma teaches wherein the floating point numbers having the second n-bit floating point format comprise error gradients for the neural network (the model parameters are initialized using the ones trained in floating point. Training data is then run through the model, using the losses from the quantized model to further train the model [0051; L=f(y 0 *−y 0)−loss calculation, where f is a loss function [0052])

	Regarding claim 10, Modified Das Sarma teaches the method of claim 7, Das Sarma teaches further comprising configuring the circuitry to apply an exponent bias to the exponent bits of the first n-bit floating point format, the exponent bias being configured to provide an asymmetrical dynamic range for the floating point numbers having the first 8-bit floating point format (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313 … As another optimization, each floating-point format utilizes a configurable bias. A configurable bias is used to shift the exponent range. For example, without an exponent bias, an exponent represented by 3-bits can specify an exponent value between 20 and 27, inclusive. A bias of 5 shifts the range of the exponents to having an exponent value between 2−5 and 2+2, inclusive [0049], “Examiner notes: exponent value between 2−5 and 2+2 is interpreted as asymmetrical dynamic range”)
	
	Regarding claim 11, Modified Das Sarma teaches the method of claim 10, Das Sarma teaches wherein the circuitry is configured to apply no exponent bias to the exponent bits of the second n-bit floating point format (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313 … As another optimization, each floating-point format utilizes a configurable bias. A configurable bias is used to shift the exponent range. For example, without an exponent bias, an exponent represented by 3-bits can specify an exponent value between 20 and 27, inclusive [0049])

	Regarding claim 12, Modified Das Sarma teaches the method of claim 7, Das Sarma teaches wherein the configuration of the first n-bit floating point format consists of a sign bit, four exponent bits and three mantissa bits; (8-bit floating-point format 400 includes a single bit for sign bit 401, 4-bits for exponent 403, and 3-bits for mantissa 405 [0060]; Fig. 4) and
	wherein the configuration of the second n-bit floating point format is selected from the group consisting of: a sign bit, five exponent bits and two mantissa bits; and a sign bit, six exponent bits and one mantissa bit (Similarly, 8-bit floating-point format 410 includes a single bit for sign bit 411, 5-bits for exponent 413, and 2-bits for mantissa 415 [0060]; Fig. 4)

5.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das Sarma (US20200349216) in view of Nguyen et al. ("A combined IEEE half and single precision floating point multipliers for deep learning." 2017 51st Asilomar Conference on Signals, Systems, and Computers. IEEE, 2017.)

	Regarding claim 14, Das Sarma teaches the apparatus of claim 13, Das Sarma teaches wherein the circuitry comprises: a precision conversion module that is configured to convert floating point numbers having a second floating point format into the given floating point format during the forward propagation neural network operations; (A format may be selected to allocate more precision to the mantissa of a floating-point number and another format may be selected to allocate more precision to the exponent of a floating-point number. In some embodiments, the floating-point formats utilize a configurable bias to further customize computational operations. The configurability of number formats allows the training system to target different machine learning operations, for example, based on expected input, intermediate, and output values. In various embodiments, the configurability of the node including support for multiple floating-point formats and floating-point formats using configurable biases greatly improves the bandwidth and performance for matrix computational operations without sacrificing precision and accuracy. [0036]; a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049]) and
	during the conversion of the floating point numbers from the second floating point format to the given floating point format by the precision conversion module; (In some embodiments, the elements of the vector may be converted/formatted to 8-bit, 16-bit, or 32-bit elements depending on the precision needed [0072];The accumulator results are converted from 21-bit floating-point values into 16-bit floating-point values that can be stored in two 64-byte components [0080]) and
	wherein automatically adjusting the given exponent bias during the performance of the forward propagation neural network operations comprises (Each element of the matrix operands is formatted using a specific floating-point format and a configurable exponent bias. Along with the matrix operands, the matrix processor instruction specifies the floating-point format the matrix elements use, such as a format allocating 1-bit for the sign bit, 4-bits for the exponent, 3-bits for the mantissa, and a particular exponent bias. In various embodiments, the bias is configurable by specifying a value corresponding to an exponent bias. In some embodiments, the bias is reconfigurable [0015])
	during the conversion of the floating point numbers from the second floating point format to the given floating point format by the precision conversion module. (In some embodiments, the matrix processor instruction specifies a floating-point operand formatted using a first floating-point representation format. For example, the instruction specifies an 8-bit floating-point format that allocates 4-bits for the exponent, 3-bits for the mantissa, and a single sign bit. The specified format is used for the elements of a matrix operand. The format may be selected to increase the data bandwidth going into the matrix computational unit of the matrix processor. The matrix computational unit accumulates an intermediate result value calculated using the floating-point operand, and the intermediate result value is in a second floating-point representation format. For example, intermediate results use a different floating-point format such as a 21-bit floating-point format [0016])
	Modified Das Sarma does not explicitly teach automatically adjusting the given exponent bias by the bias controller in response to an occurrence of an overflow event; a bias controller that is configured to automatically adjust the given exponent bias in response to an occurrence of an overflow event;  
	Nguyen teaches automatically adjusting the given exponent bias by the bias controller in response to an occurrence of an overflow event (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para.)
	a bias controller that is configured to automatically adjust the given exponent bias in response to an occurrence of an overflow event; (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Das Sarma to incorporate the teachings of Nguyen for the benefit of a deep learning design that can be easily configured to run in the half precision mode for power saving or in the single precision mode for accuracy (Nguyen, abstract)

	Regarding claim 20, Das Sarma teaches the method of claim 19, Das Sarma teaches wherein the circuitry comprises: a precision conversion module that is configured to convert floating point numbers having a second floating point format into the given floating point format during the forward propagation neural network operations; (A format may be selected to allocate more precision to the mantissa of a floating-point number and another format may be selected to allocate more precision to the exponent of a floating-point number [0036]; In some embodiments, the elements of the vector may be converted/formatted to 8-bit, 16-bit, or 32-bit elements depending on the precision needed [0072]; a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049]) and
	during the conversion of the floating point numbers from the second floating point format to the given floating point format by the precision conversion module; (In some embodiments, the elements of the vector may be converted/formatted to 8-bit, 16-bit, or 32-bit elements depending on the precision needed [0072];The accumulator results are converted from 21-bit floating-point values into 16-bit floating-point values that can be stored in two 64-byte components [0080];) and
	wherein automatically adjusting the given exponent bias during the performance of the forward propagation neural network operations (Each element of the matrix operands is formatted using a specific floating-point format and a configurable exponent bias. Along with the matrix operands, the matrix processor instruction specifies the floating-point format the matrix elements use, such as a format allocating 1-bit for the sign bit, 4-bits for the exponent, 3-bits for the mantissa, and a particular exponent bias. In various embodiments, the bias is configurable by specifying a value corresponding to an exponent bias. In some embodiments, the bias is reconfigurable [0015])
	during the conversion of the floating point numbers from the second floating point format to the given floating point format by the precision conversion module. (In some embodiments, the elements of the vector may be converted/formatted to 8-bit, 16-bit, or 32-bit elements depending on the precision needed [0072]; The accumulator results are converted from 21-bit floating-point values into 16-bit floating-point values that can be stored in two 64-byte components [0080];
	Nguyen teaches a bias controller that is configured to automatically adjust the given exponent bias in response to an occurrence of an overflow event (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para.)
	comprises automatically adjusting the given exponent bias by the bias controller in response to an occurrence of an overflow event (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para.)
	The same motivation to combine dependent claim 14 applies here.

6.	Claims 15-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Das Sarma (US20200349216) in view of Nguyen et al. ("A combined IEEE half and single precision floating point multipliers for deep learning." 2017 51st Asilomar Conference on Signals, Systems, and Computers. IEEE, 2017.) and further in view of Morrison et al. (US20210255860 filed 08/27/2019)

	Regarding claim 15, Modified Das Sarma teaches the apparatus of claim 14, Das Sarma teaches during the conversion of the floating point numbers from the second floating point format to the given floating point format by the precision conversion module (In some embodiments, the matrix processor instruction specifies a floating-point operand formatted using a first floating-point representation format. For example, the instruction specifies an 8-bit floating-point format that allocates 4-bits for the exponent, 3-bits for the mantissa, and a single sign bit. The specified format is used for the elements of a matrix operand. The format may be selected to increase the data bandwidth going into the matrix computational unit of the matrix processor. The matrix computational unit accumulates an intermediate result value calculated using the floating-point operand, and the intermediate result value is in a second floating-point representation format. For example, intermediate results use a different floating-point format such as a 21-bit floating-point format [0016])
	Modified Das Sarma does not explicitly teach wherein automatically adjusting the given exponent bias by the bias controller in response to an occurrence of an overflow event; comprises decreasing the exponent bias.
	Nguyen teaches wherein automatically adjusting the given exponent bias by the bias controller in response to an occurrence of an overflow event (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para.)
	Morrison teaches comprises decreasing the exponent bias (Change Exponent Bias? 3203 is one or more of: explicit, conditional, selective, dynamic, and not a-priori, e.g., a determination is made that data is of relatively high magnitudes and in response the exponent bias is adjusted downward [0817] “Examiner notes: the exponent bias is adjusted downward is interpreted as decreasing the exponent bias”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Das Sarma to incorporate the teachings of Morrison for the benefit of the programmable exponent bias and/or the floating-point computation variations to enable neural network processing with improved accuracy, decreased training time, decreased inference latency, and/or increased energy efficiency (Morrison, [0097])

	Regarding claim 16, Modified Das Sarma teaches the apparatus of claim 14, Modified Das Sarma does not explicitly teach wherein the bias controller is further configured increase the given exponent bias prior to the conversion of the floating point numbers from the second floating point format to the given floating point format.
	Morrison teaches wherein the bias controller is further configured increase the given exponent bias prior to the conversion of the floating point numbers from the second floating point format to the given floating point format (alternatively the data is of relatively low magnitudes and in response the exponent bias is adjusted upward. In some circumstances, other operations are performed in conjunction with programming the exponent bias in Exponent Bias 2925.6 with a different value, such as adjusting, e.g., previously computed and/or stored floating-point values to be in accordance with the different value [0817]; In other embodiments and/or usage scenarios, the instruction is any FP instruction such as … conversion to a different format, and conversion from/to integer [0803])
	The same motivation to combine the dependent claim 15 applies here.

	Regarding claim 17, Modified Das Sarma teaches the apparatus of claim 15, 
Das Sarma teaches having a third floating point format comprising a second plurality of exponent bits at least a second exponent bias, (a 16-bit floating-point format using a single bit for a sign bit, 8-bits for the exponent, 7-bits for the mantissa [0052], “Examiner notes: a 16-bit floating-point format as the third floating point format”) and
	the circuitry further comprising a second precision conversion module that is configured to convert floating point numbers having a fourth floating point format into the third floating point format (Each 21-bit floating-point value is converted during a move command to a 16-bit floating-point value. Using only two move instructions, a result matrix of 64 elements is converted from 64 21-bit to 64 16-bit floating-point values [0057])
	during the conversion of the floating point numbers from the fourth floating point format to the third floating point format (Each 21-bit floating-point value is converted during a move command to a 16-bit floating-point value. Using only two move instructions, a result matrix of 64 elements is converted from 64 21-bit to 64 16-bit floating-point values [0057])
	Nguyen the bias controller being further configured to automatically adjust the second exponent bias in response to an occurrence of an overflow event. (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para., Fig. 4)
	Morrison teaches wherein the circuitry is further configured to perform backward propagation neural network operations on floating point numbers (weight updates are made during a corresponding backward pass through the neural network (following and corresponding to the forward pass) and thus the last weight update occurs after completion of the entire corresponding backward pass [0726]; consider a scenario with a neural network comprising a layer with thousands or millions of parameters, each parameter represented by a floating-point number with an N-bit mantissa [0771])
	The same motivation to combine the dependent claim 15 applies here.	

	Regarding claim 18, Modified Das Sarma teaches the apparatus of claim 17, 
Morrison teaches wherein the bias controller is configured to automatically adjust the second exponent bias independent of the given exponent bias (Change Exponent Bias? 3203 is one or more of: explicit, conditional, selective, dynamic, and not a-priori, e.g., a determination is made that data is of relatively high magnitudes and in response the exponent bias is adjusted downward [0817]; a second portion of processing of neural network data that is normalized, and a second exponent bias is used [0816])
	The same motivation to combine the dependent claim 15 applies here.

	Regarding claim 21, Modified Das Sarma teaches the method of claim 20, Das Sarma teaches during the conversion of the floating point numbers from the second floating point format to the given floating point format by the precision conversion module (In some embodiments, the elements of the vector may be converted/formatted to 8-bit, 16-bit, or 32-bit elements depending on the precision needed [0072];The accumulator results are converted from 21-bit floating-point values into 16-bit floating-point values that can be stored in two 64-byte components [0080];)
	Nguyen teaches wherein automatically adjusting the given exponent bias by the bias controller in response to an occurrence of an overflow event (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para.)
	Modified Das Sarma does not explicitly teach comprises decreasing the exponent bias.
	Morrison teaches comprises decreasing the exponent bias (Change Exponent Bias? 3203 is one or more of: explicit, conditional, selective, dynamic, and not a-priori, e.g., a determination is made that data is of relatively high magnitudes and in response the exponent bias is adjusted downward [0817])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Das Sarma to incorporate the teachings of Morrison for the benefit of the programmable exponent bias and/or the floating-point computation variations to enable neural network processing with improved accuracy, decreased training time, decreased inference latency, and/or increased energy efficiency (Morrison, [0097])

	Regarding claim 22, Modified Das Sarma teaches the method of claim 20, Modified Das Sarma does not explicitly teach wherein the bias controller is further configured increase the given exponent bias prior to the conversion of the floating point numbers from the second floating point format to the given floating point format.
	Morrison teaches wherein the bias controller is further configured increase the given exponent bias prior to the conversion of the floating point numbers from the second floating point format to the given floating point format (alternatively the data is of relatively low magnitudes and in response the exponent bias is adjusted upward. In some circumstances, other operations are performed in conjunction with programming the exponent bias in Exponent Bias 2925.6 with a different value, such as adjusting, e.g., previously computed and/or stored floating-point values to be in accordance with the different value [0817]; In other embodiments and/or usage scenarios, the instruction is any FP instruction such as … conversion to a different format, and conversion from/to integer [0803]. “Examiner notes: The exponent bias is adjusted upward is interpreted as increasing the exponent bias”)
	The same motivation to combine the dependent claim 21 applies here.

7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Das Sarma (US20200349216) in view of Nguyen et al. ("A combined IEEE half and single precision floating point multipliers for deep learning." 2017 51st Asilomar Conference on Signals, Systems, and Computers. IEEE, 2017.) in view of Lo et al. (US20190339937 filed 05/04/2018) 

	Regarding claim 23, Modified Das Sarma teaches the method of claim 19, Das Sarma teaches wherein the circuitry further comprises a second precision conversion module that is configured to convert floating point numbers having a fourth floating point format into a third floating point format, (Each 21-bit floating-point value is converted during a move command to a 16-bit floating-point value. Using only two move instructions, a result matrix of 64 elements is converted from 64 21-bit to 64 16-bit floating-point values [0057])
	the third floating point format having a second plurality of exponent bits and at least a second exponent bias, (a 16-bit floating-point format using a single bit for a sign bit, 8-bits for the exponent, 7-bits for the mantissa, [0052], “Examiner notes: a 16-bit floating-point format as the third floating point format”)
	having the third floating point format; (a 16-bit floating-point format using a single bit for a sign bit, 8-bits for the exponent, 7-bits for the mantissa, [0052], “Examiner notes: a 16-bit floating-point format as the third floating point format”) and
	during the conversion of the floating point numbers from the fourth floating point format to the third floating point format by the second precision conversion module. (Each 21-bit floating-point value is converted during a move command to a 16-bit floating-point value. Using only two move instructions, a result matrix of 64 elements is converted from 64 21-bit to 64 16-bit floating-point values [0057])
	Nguyen teaches automatically adjusting the second exponent bias by the bias controller in response to an occurrence of an overflow event (Although combined floating-point units have different internal precisions … However, if there is an overflow during the mantissa multiplication, the output exponent should be updated by adding 1 ulp (unit in the last place). This can be implemented effectively by using an 8-bit carry select adder (CSEA) that compute the sum of biased exponent EA and EB with both carry in 0 and 1 in parallel, since CSEA allow late carry inputs, pg. 1040, left col, second to the last para., Fig. 4)
	Lo teaches the method further comprising: performing backward propagation neural network operations on floating point numbers (The neural network system 400 in one example uses back propagation and/or other training techniques as described herein. The neural network system 400 includes a reduced bit-width block floating point vector computation processor 402 that is configured in some examples as a processing engine that uses reduced bit-width mantissas for block floating point calculations [0034])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Das Sarma to incorporate the teachings of Lo for the benefit of selectively increasing the precision of certain parts of the neural network so that the overall network accuracy can be improved with minimal performance impact (Lo, [0034])

8.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Das Sarma (US20200349216) in view of Nguyen et al. ("A combined IEEE half and single precision floating point multipliers for deep learning." 2017 51st Asilomar Conference on Signals, Systems, and Computers. IEEE, 2017.) in view of Lo et al. (US20190339937 filed 05/04/2018) and further in view Morrison et al. (US20210255860 filed 08/27/2019)

	Regarding claim 24, Modified Das Sarma teaches the method of claim 23, Modified Das Sarma does not explicitly teach wherein the bias controller is configured to automatically adjust the second exponent bias independent of the first exponent bias.
	Morrison teaches wherein the bias controller is configured to automatically adjust the second exponent bias independent of the given exponent bias (Change Exponent Bias? 3203 is one or more of: explicit, conditional, selective, dynamic, and not a-priori, e.g., a determination is made that data is of relatively high magnitudes and in response the exponent bias is adjusted downward [0817]; a second portion of processing of neural network data that is normalized, and a second exponent bias is used [0816].“Examiner notes: The exponent bias is adjusted downward is interpreted as decreasing the exponent bias”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Das Sarma to incorporate the teachings of Morrison for the benefit of the programmable exponent bias and/or the floating-point computation variations to enable neural network processing with improved accuracy, decreased training time, decreased inference latency, and/or increased energy efficiency (Morrison, [0097])

	Regarding claim 25, Das Sarma teaches an apparatus comprising circuitry for a neural network, the circuitry comprising: (The matrix processor instruction specifies a floating-point operand formatted with an exponent that has been biased with a specified configurable bias [0015]; network interface 211 may be used to receive an update for the instructions and/or operating parameters for sensors 203, deep learning network 205, AI processor 207, vehicle control module 209, and/or vehicle data capture system 213 [0032])
	a first precision conversion module; (For each computational cell (such as computational cell 327 of FIG. 3) of the matrix computational unit, a matrix multiplication is performed using the element loaded at the corresponding computational cell. In various embodiments, the multiplication is performed on two 8-bit floating-point values and stored as a higher-bit floating-point value to prevent overflow and to maintain precision [0077], “Examiner notes: matrix computational unit as first precision module”) and
	the circuitry being configured: to perform forward propagation neural network operations on floating point numbers (In some embodiments, multiple different 8-bit floating-point formats are supported by matrix processor 313. For example, different formats 400 and 410 are supported and can be selected based on the computation task. Each format allocates a different number of bits to represent the exponent and mantissa of a floating-point number … a format with more mantissa bits may be selected for performing forward propagation to compute a cost function [0049])
	having a first n-bit floating point format using the first precision conversion module, the first n-bit floating point format having a configuration consisting of a sign bit, m exponent bits, an exponent bias and p mantissa bits where m is greater than p; (8-bit floating-point format 400 includes a single bit for sign bit 401, 4-bits for exponent 403, and 3-bits for mantissa 405. Sign bit 401, exponent 403, and mantissa 405 take up a total of 8-bits and can be used to represent a floating-point number [0060]; Fig. 4)
	having a second n-bit floating point format using the second precision conversion module, the second n-bit floating point format being different than the first n-bit floating point format, the second n-bit floating point format having a configuration consisting of a sign bit, q exponent bits, a second exponent bias and r mantissa bits where q is greater than m and r is less than p; (Similarly, 8-bit floating-point format 410 includes a single bit for sign bit 411, 5-bits for exponent 413, and 2-bits for mantissa 415 [0060]; Fig. 4; by optimizing the number of bits for the exponent field and the number of bits for the bias, the range expressed using the exponent and the numeric coverage of the float-point number can be optimized to preserve accuracy and precision for the expected input and results [0049]; and  an exponent field having a value of zero does not require a normalized mantissa with no leading zeros. By supporting denormal numbers, the exponent range and the number of values that can be represented is increased [0050])
	to automatically adjust the first exponent bias during the performance of the forward propagation neural network operations; (Each element of the matrix operands is formatted using a specific floating-point format and a configurable exponent bias …, such as a format allocating 1-bit for the sign bit, 4-bits for the exponent, 3-bits for the mantissa, and a particular exponent bias. In various embodiments, the bias is configurable by specifying a value corresponding to an exponent bias. In some embodiments, the bias is reconfigurable. For example, a matrix instruction may specify a new bias that is used to reconfigure the configurable bias [0015]; In some embodiments, the configurable bias is reconfigurable. For example, after performing an arithmetic operation, the configurable bias can be reconfigured to adjust to the new range of the result. In some embodiments, the reconfiguration is specified as part of the computational instruction. For example, the instruction may specify a new bias that is used to reconfigure the configurable bias [0051]) and
	Morrison teaches to automatically adjust the second exponent bias during the performance of the backward propagation neural network operations. (Change Exponent Bias? 3203 is one or more of: explicit, conditional, selective, dynamic, and not a-priori, e.g., a determination is made that data is of relatively high magnitudes and in response the exponent bias is adjusted downward [0817]; a second portion of processing of neural network data that is normalized, and a second exponent bias is used [0816]; Further, weight updates are made during a corresponding backward pass through the neural network (following and corresponding to the forward pass), and thus the last weight update occurs after completion of the entire corresponding backward pass [0726])
	to perform backward propagation neural network operations on floating point numbers (Further, weight updates are made during a corresponding backward pass through the neural network (following and corresponding to the forward pass), and thus the last weight update occurs after completion of the entire corresponding backward pass [0726]; Each compute element has a respective floating-point unit enabled to optionally and/or selectively perform floating-point operations in accordance with a programmable exponent bias and/or various floating-point computation variations. An example floating-point computation variation is operating in accordance with custom floating-point number formats comprising a biased exponent field having more bits in conjunction with a mantissa field having correspondingly fewer bits [0097])
	Modified Das does not explicitly teach a second precision conversion module;	
	Lo teaches a second precision conversion module; (With reference again to FIG. 4, the reduced bit-width block floating point vector computation processor 402 is configured to use reduced bit-width mantissa block floating point vectors to reduce the complexity and processing burden, which can improve accuracy by allowing higher precision mathematical operations to be performed in lower-precision processors [0047], “Examiner notes: vector computation processor 402 as second precision module”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Das Sarma to incorporate the teachings of Lo for the benefit of selectively increasing the precision of certain parts of the neural network so that the overall network accuracy can be improved with minimal performance impact (Lo, [0034])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                                    



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121